DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/25/21 has been entered.
Response to Arguments
The amendments filed 10/25/2021 have been entered. 

The amendments have necessitated the new grounds of rejection presented below. The claim(s) in question were rejected as being obvious over Voight (US 20200018141 A1), in view of Landry (US 20050061396 A1). The claims are now rejected over Knight (US 20190120029 A1), in view of Landry (US 20050061396 A1), further in view of Romer (US 20170107811 A1). 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. In this case, the title indicates that the claimed invention is directed to a “SYSTEM, APPARATUS, AND METHOD”. However, all system and/or apparatus claims have been cancelled. 

Claim Objections
Claims 1, 3, 9, and 26 are objected to because of the following informalities: 
Claims 1 and 26 recite “the annulus between […]”. The examiner recommends writing the limitation as: “wherein the annulus is between […]” to ensure grammatically appropriate phrasing is used.
Claim 3 recites “high- pressure regasified natural gas” and “high pressure regasified natural gas”. The examiner recommends the use of a consistent writing convention such as that in parent claim 1, “high-pressure regasified natural gas”. 
Claim 9 recites “separating the combined fluid into gas and liquid” and then later recites “the gas”. While it clear that applicant intends to refer to the previously recited gas which has been separated, because various other gases have been introduced in the claim (e.g. “regasified natural gas” in parent claim 1), the examiner recommends writing the limitations as “separating the combined fluid into produced gas and produced liquid” and referring to “the produced gas”.  
Claim 26 first introduces “LNG” without first spelling out the claim component. The examiner recommends writing out “liquefied natural gas (LNG)” for the first time the component is introduced in a claim. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knight (US 20190120029 A1), in view of Landry (US 20050061396 A1), further in view of Romer (US 20170107811 A1).

Regarding claim 1, Knight teaches a floating gas lift method comprising: 
providing LNG at a wellsite to be regasified (Abstract, Para 0023, “the LNG is provided in a reusable storage tank” and then the LNG is sent to “a vaporizer. In either case, the output comprises regasified gas”). 
While Knight teaches the use of a generic LNG deployment means at a generic wellsite, Knight is silent on the recited particulars of the LNG deployment means being an FSRU and the wellsite being an offshore/subsea well. 
Landry teaches pumping liquefied natural gas (LNG) onboard a floating storage regasification unit (FSRU) (Para 0019, Fig 2, LNG is pumped onto the FSRU 203. Facility 203 constitutes an FSRU as it has regasification systems e.g. 214 and as described in Para 0019 is “a floating facility, including floating ships, buoys and single-point moorings” etc) through a high-pressure pump system without a (Para 0017, Fig 2, “Another portion 211 (about 50%) of the LNG […] is pumped by means of high-pressure booster pumps 212 [from LNG cargo tank 206], as (dense phase) fluid 213, at a pressure of about 2,200 psig and a temperature of about -250.degree. F., into vaporization stage 214.” There is no additional compressor in lines 211 and 213. The examiner notes that 2200 psig is “high-pressure” in view of applicant’s definition of high pressure in the specification in Para 0034), wherein the FSRU comprises a ship-to-ship transfer manifold (Fig 2, Para 0016 ship transfer “cryogenic pumps 207, is used to transport LNG” has multiple pathways for flow and is used between ships 201 and 203, which is a floating ship as previously discussed) configured to transfer LNG cargo from a marine LNG carrier to the at least one LNG cargo tank onboard the FSRU (Fig 2, manifold system is used for the transfer of fluid from ship 201 to tank 206);
	the well being a subsea well (Fig 2, the subsurface formation is below the sea 221 and is accessed via a well, as seen and described e.g. in Para 0024). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Knight by using the FSRU and deployment of gas into a subsea well and their associated methods as disclosed by Landry. First, it would be obvious to utilize an FSRU because it would allow for the development of offshore oil and gas resources which are known to a person of ordinary skill to be abundant. Further, the modification would be applying known work in one field of endeavor may prompt variations of it for use in either the 
	Knight as modified by Landry teaches vaporizing the high-pressure LNG (Para 0023 of Knight, “LNG may be sent to a high-pressure pump and then to a vaporizer”; the examiner notes as discussed above Para 0017 of Landry, the LNG is at 2200 psi when pumped and thus constitutes a high-pressure LNG. The examiner notes the definition of high pressure in Para 0034 of the specification which indicates 40 bar or approx. 580 psi as being high pressure.) to produce high-pressure regasified natural gas (Para 0023 of Knight, “regasified gas at a pressure slightly above the well casing pressure, which may be 150 to 4500 psig”. The examiner notes the definition of high pressure in Para 0034 of the specification which indicates 40 bar or approx. 580 psi as being high pressure. The examiner notes the substantially overlapping range taught by the prior art, which is taught with sufficient specificity to teach the claimed range of greater than 580 psi, see MPEP 2131.03, additionally it is noted that "there is no allegation of criticality or any evidence demonstrating any difference across the range."). 
injecting the high-pressure regasified natural gas from the FSRU into an annulus of a subsea hydrocarbon well (Para 0023 and 0025 of Knight, the gas is a high-pressure regasified gas, as discussed in the preceding limitation, “pressurized, regasified gas is injected into the well casing as illustrated at arrow 32”. Fig 2 of Knight, this gas is injected into the well annulus 24. As modified by Landry, the gas is regasified on the FSRU. Fig 2 of Landry vaporizer 214 is on the FSRU and the well is a subsea well), the annulus between a well casing and a production tubing of the subsea hydrocarbon well (Fig 2 of Knight, the annulus 24 is between tubing 20 and casing 16 in the well/subsea well as modified). 
While Knight teaches a “schematic diagram” of the well system (Fig 2), Knight is silent on the recited particulars of the gas injection system including a production tubing intake valve and a barrier below the intake valve and their associated methods. 
Romer teaches controlling a flow of the high-pressure regasified natural gas (Fig 2, the gas supply is 280 which is the high-pressure regasified natural gas as a modification to Knight) from the annulus into the production tubing using a production tubing intake valve (Fig 2, intake valve 244, “gas lift valves 244 receive an injection of “lift gas” from the surface 201”. The valve, by definition and the inherent function of a valve, would control the flow of the injected gas) and a barrier below the intake valve (Fig 2, barrier/packer 241). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Knight by having the valve and packer structure as disclosed by Romer because Knight only offers a “schematic” view of the wellbore system. One would look to Romer to provide the implementing details of a gas injection system used in a wellbore system. More specifically, Romer provides the specific structural means to enable the gas to travel from the annulus into the production tubing (the valves) and a barrier to retain the production tubing in place. 
(Para 0027 of Knight, “Once it has returned to the surface, the pressurized, regasified natural gas injected into the well can be separated from the produced liquids” and by implication, in order to return the surface, the fluid is produced. Fig 2, Para 0025 of Knight, the production tubing 20 is used for this production), the combined fluid comprising: 
regasified natural gas from the FSRU entering the production tubing (Para 0027 of Knight, “Once it has returned to the surface, the pressurized, regasified natural gas injected into the well can be separated from the produced liquids” and by implication, in order to return the surface, the regasified gas is produced. As modified by Landry, the production system is an FSRU) through the production tubing intake valve (Fig 2 of Romer, intake valve 244, “gas lift valves 244 receive an injection of “lift gas” from the surface 201”); and 
a downhole hydrocarbon fluid entering the production tubing (Para 0027 of Knight, “Once it has returned to the surface, the pressurized, regasified natural gas injected into the well can be separated from the produced liquids” and by implication, in order to return the surface, the produced liquid is produced; Para 0008, the fluids produced are “hydrocarbons from a well”) through a production tubing inlet below the barrier (Fig 2, tubing has an opening below barrier/packer 241 which is seen but not specifically labelled and in communication with producing zone 255); and 
(Fig 2, Para 0016 of Landry, “cryogenic pumps 207, is used to transport LNG [to cargo tank 206]”; Para 0008 the methods and system of Landry as incorporated is designed to “afford continuous operation” and thus in order to be continuously operated, the LNG cargo tank on the FSRU must be replenished).  

Regarding claim 4, Knight as modified further teaches wherein injecting the high-pressure regasified natural gas from the FSRU into the annulus of the subsea hydrocarbon well further comprises transferring the high-pressure regasified natural gas from the FSRU to a high-pressure gas manifold (Fig 2 of Landry, gas 215 from vaporizer 214 is sent to manifold 216 and its corresponding valves, “flow regulator 216, where it flows through an arrangement of valves”), and flowing the high-pressure regasified natural gas from the high-pressure gas manifold into the annulus (Fig 2 of Landry, from flow regulator/manifold 216 gas 217 flows into the subsurface/annulus of the well as modified).  
  
Regarding claim 26, Knight teaches a method for floating gas lift comprising: 
providing LNG at a wellsite to be regasified (Abstract, Para 0023, “the LNG is provided in a reusable storage tank” and then the LNG is sent to “a vaporizer. In either case, the output comprises regasified gas”). 

Landry teaches regasifying a first LNG cargo onboard a floating storage regasification unit (FSRU) to form natural gas (Para 0017, Fig 2, “Another portion 211 (about 50%) of the LNG […] is pumped […] into vaporization stage 214” in FSRU 203. The vaporization turns the LNG into a gas. Facility 203 constitutes an FSRU as it has regasification systems e.g. 214 and as described in Para 0019 is “a floating facility, including floating ships, buoys and single-point moorings” etc);
the well being a subsea well (Fig 2, the subsurface formation is below the sea 221 and is accessed via a well, as seen and described e.g. in Para 0024). 
 It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Knight by using the FSRU and deployment of gas into a subsea well and their associated methods as disclosed by Landry. First, it would be obvious to utilize an FSRU because it would allow for the development of offshore oil and gas resources which are known to a person of ordinary skill to be abundant. Further, the modification would be applying known work in one field of endeavor may prompt variations of it for use in either the same field or a different one (applying the methods used to place a well production system offshore) based on design incentives or other market forces (to produce the hydrocarbon resources which are known to be offshore) if the variations are predictable to one of ordinary skill in the art (as evidenced by Landry it is known to use an FSRU for regasifying and injecting the regasified gas into a subsea well environment).
(Para 0023 and 0025 of Knight, “pressurized, regasified gas is injected into the well casing as illustrated at arrow 32”. Fig 2 of Knight, this gas is injected into the well annulus 24. As modified by Landry, the gas is regasified on the FSRU. Fig 2 of Landry vaporizer 214 on the FSRU and a subsea well), the annulus between a well casing and a production tubing of the subsea oil well (Fig 2 of Knight, the annulus 24 is between tubing 20 and casing 16 in the well/subsea well as modified); 
While Knight teaches a “schematic diagram” of the well system (Fig 2), Knight is silent on the recited particulars of the gas injection system including a production tubing intake valve and a barrier below the intake valve and their associated methods. 
Romer teaches controlling a flow of the high-pressure regasified natural gas (Fig 2, the gas supply is 280 which is the high-pressure regasified natural gas as a modification to Knight) from the annulus into the production tubing using a production tubing intake valve (Fig 2, intake valve 244, “gas lift valves 244 receive an injection of “lift gas” from the surface 201”. The valve, by definition and the inherent function of a valve, would control the flow of the injected gas) and a barrier below the intake valve (Fig 2, barrier/packer 241). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Knight by having the valve and packer structure as disclosed by Romer because Knight only offers a “schematic” view of the wellbore system. One would look to Romer to provide the implementing details of a gas injection system used in a wellbore system. More 
Knight as modified teaches lifting a combined fluid through the production tubing (Para 0027 of Knight, “Once it has returned to the surface, the pressurized, regasified natural gas injected into the well can be separated from the produced liquids” and by implication, in order to return the surface, the fluid is produced. Fig 2, Para 0025 of Knight, the production tubing 20 is used for this production), the combined fluid comprising: 
regasified natural gas from the FSRU entering the production tubing (Para 0027 of Knight, “Once it has returned to the surface, the pressurized, regasified natural gas injected into the well can be separated from the produced liquids” and by implication, in order to return the surface, the regasified gas is produced. As modified by Landry, the production system is an FSRU) through the production tubing intake valve (Fig 2 of Romer, intake valve 244, “gas lift valves 244 receive an injection of “lift gas” from the surface 201”); and 
a downhole hydrocarbon fluid entering the production tubing (Para 0027 of Knight, “Once it has returned to the surface, the pressurized, regasified natural gas injected into the well can be separated from the produced liquids” and by implication, in order to return the surface, the produced liquid is produced; Para 0008, the fluids produced are “hydrocarbons from a well”) through a production tubing inlet below the barrier  (Fig 2, tubing has an opening below barrier/packer 241 which is seen but not specifically labelled and in communication with producing zone 255). 
wherein the FSRU is fluidly coupled to the subsea oil well (Fig 2 of Landry, the FSRU is connected to the subsea oil well, as a modification to Knight, via line 215) and the natural gas is pressurized for gas lift using at least one pump onboard the FSRU (Para 0023 of Knight, “the LNG is fed to a vaporizer and then to a compressor.” After being sent to a vaporizer the LNG is natural gas and the compressor is a pump. As modified by Landry, this occurs offshore/on an FSRU), wherein the FSRU comprises a ship-to-ship transfer manifold (Fig 2, Para 0016 of Landry ship transfer “cryogenic pumps 207, is used to transport LNG” has multiple pathways for flow and is used between ships 201 and 204, which is a floating ship as previously discussed)  configured to transfer a second LNG cargo from a marine LNG carrier to at least one LNG cargo tank onboard the FSRU (Fig 2 of Landry manifold system is used for the transfer of LNG cargo fluid from ship 201 to tank 206); and 
replenishing the at least one LNG cargo tank onboard the FSRU with the second LNG cargo using the ship-to-ship transfer manifold (Fig 2, Para 0016 of Landry, “cryogenic pumps 207, is used to transport LNG [to cargo tank 206 from ship 201]”; Para 0008 the methods and system of Landry is designed to “afford continuous operation” and thus in order to be continuously operated, the LNG cargo tank on the FSRU must be replenished).

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knight (US 20190120029 A1), in view of Landry (US 20050061396 A1), further in view of Romer (US 20170107811 A1), further in view of Luppi (US 20050158126 A1).

Regarding claim 2, while Landry teaches the FSRU may include “buoys and single-point moorings” (Para 0019), Knight as modified is silent on mooring the FSRU at a submerged buoy prior to injecting the high-pressure regasified natural gas into the annulus of the subsea hydrocarbon well.  
Luppi teaches the mooring of the FSRU occurring at a submerged buoy prior to offshore production operations (Fig 1, the floating installation 3/FSRU as a modification, is at a submerged buoy. Para 0017, connection between the floating installation 3 and subsea installation 2 is made. It stands to reason that in order to begin subsea operation, the mooring at the buoy must occur to permit connection between the installations and subsequent production operations. Para 0002, these production operations include the transfer of fluids between the seabed and surface and includes “fluid-injection” operations.).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Knight as modified by having the mooring of the FSRU occurring at a submerged buoy prior to offshore production operations as disclosed by Luppi because Landry which is relied upon to teach deployment in a subsea environment only offers a schematic view of his offshore system. One would look to specific, structural details such as that provided by Luppi in order to implement the invention of Landry. Further, the riser and production  (Para 0023 and 0025 of Knight, the gas is a high-pressure regasified gas, as discussed in the preceding limitation, “pressurized, regasified gas is injected into the well casing as illustrated at arrow 32”. Fig 2 of Knight, this gas is injected into the well annulus 24. As modified by Landry, the gas is regasified on the FSRU.)

Regarding claim 3, Knight as modified further teaches wherein injecting the high- pressure regasified natural gas from the FSRU into the annulus of the subsea hydrocarbon well further comprises flowing the high pressure regasified natural gas from the FSRU through the submerged buoy (Fig 1 of Luppi, as a modification to Knight’s injection system, the injected gas would flow from floating vessel 3/FSRU to the buoy 5 the gas enters via line 10 and exits on the opposing side to 11, thus suggesting flow “through” the buoy 5), through a flexible riser (Fig 1 of Luppi, flexible riser 11; Para 0017, 11 “risers running in a catenary from the buoy on the seabed may be of any type such as […] flexible pipes”), into a subsea manifold (Para 0016, Fig 2 of Landry “subsea installation 2, consisting for example of […]a manifold ”), and into the annulus (Fig 2 of Knight, this gas is injected into the well annulus 24).  

Claims 5 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knight (US 20190120029 A1), in view of Landry (US 20050061396 A1), further in view of Romer (US 20170107811 A1), further in view of Pollack (US 20060080973 A1).

Regarding claim 5, while Landry teaches the FSRU may include “buoys and single-point moorings”, Knight as modified is silent on mooring the FSRU at an offshore platform for injection of the high-pressure regasified natural gas from the FSRU in the annulus.  
	Pollack teaches mooring the FSRU at an offshore platform (Fig 1, Paras 0011 and 0014, Figs 2 and 4 are alternate views of Figure 1. FSRU 16 is moored at an offshore platform 20. Turret 20 is reasonably construed as an offshore platform. As seen in Figure 4, turret 20 (not specifically labelled, but seen) is used to facilitate the injection of gas and receipt of subterranean fluid) for injection of the high-pressure regasified natural gas from the FSRU in the annulus (Fig 4, as seen, the platform is used as an intermediate structure prior to the injection of gas via line 136 into the subterranean well. As a modification to Knight as modified, this injection is high pressure and into the well annulus).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Knight by mooring the FSRU at an offshore platform for injection of the high-pressure regasified natural gas from the FSRU in the annulus as disclosed by Pollack because Pollack teaches the use of the turret/offshore platform as a means for mooring/securing the FSRU 16 to the seafloor (Fig 1-2, via lines 26) and directly mooring an FSRU 16 to the 

Regarding claim 10, Knight further teaches separating the combined fluid into produced liquid and produced gas (Para 0027 of Knight, “Once it has returned to the surface, the pressurized, regasified natural gas injected into the well can be separated from the produced liquids”. The examiner notes that a specific order of steps is not required for this limitation). 
Knight as modified is silent on receiving the combined fluid on an offshore platform. 
Pollack teaches receiving the combined fluid on an offshore platform (Fig 1, Paras 0011 and 0014, Figs 2 and 4 are alternate views of Figure 1. FSRU 16 is moored at an offshore platform 20. Turret 20 is reasonably construed as an offshore platform. Also, as seen in Figure 4, turret 20 (not specifically labelled, but seen) is used to facilitate the injection of gas and receipt of subterranean fluid. The examiner notes that the claim does not require any store of storage and/or processing of the fluid, merely, generic receipt which includes a mere passing presence of the produced subterranean fluid (the combined fluid as a modification to Knight)). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Knight as modified by having the offshore platform structure as disclosed by Pollack because 

Regarding claim 11, Knight as modified is silent on transmitting the produced gas from the offshore platform to onshore for distribution.  
	Pollack teaches transmitting the produced gas from the offshore platform to onshore for distribution (Fig 1, Fig 2, Para 0052, gas following its use in the subterranean environment, may be send to “an onshore gas distribution facility 46”).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Knight by transmitting the produced gas from the offshore platform to onshore for distribution as disclosed by Pollack because it would allow for its ultimate distribution and sale to consumers. 

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knight (US 20190120029 A1), in view of Landry (US 20050061396 A1), further in view of Romer (US 20170107811 A1), further in view of Pollack (US 20060080973 A1), further in view of Rexilius (US 20120000668 A1).

Regarding claim 6, Knight further teaches separating the combined fluid into produced liquid and produced gas (Para 0027 of Knight, “Once it has returned to the surface, the pressurized, regasified natural gas injected into the well can be separated from the produced liquids”. The examiner notes that a specific order of steps is not required for this limitation). 
Knight as modified is silent on receiving the combined fluid on an offshore platform. 
Pollack teaches receiving the combined fluid on an offshore platform (Fig 1, Paras 0011 and 0014, Figs 2 and 4 are alternate views of Figure 1. FSRU 16 is moored at an offshore platform 20. Turret 20 is reasonably construed as an offshore platform. Also, as seen in Figure 4, turret 20 (not specifically labelled, but seen) is used to facilitate the injection of gas and receipt of subterranean fluid. The examiner notes that the claim does not require any store of storage and/or processing of the fluid, merely, generic receipt which includes a mere passing presence of the produced subterranean fluid (the combined fluid as a modification to Knight)). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Knight as modified by having the offshore platform structure as disclosed by Pollack because Pollack teaches the use of the turret/offshore platform as a means for mooring/securing 
Knight as modified is silent on recirculating the produced gas from the offshore platform into the annulus.  
Rexilius teaches recirculating the produced gas from the offshore platform into the annulus (Fig 1, Fig 2, Para 0021 unloading unit 37 separates the gas fluids; Para 0022 “so that the gases can be re-injected into the well to help lift the hydrocarbons from reservoir formation 23”.The examiner notes that the particulars such as the injection into the annulus are taught by Knight as modified and would naturally be the result of the combination of Rexilius.).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Knight by recirculating the produced gas as disclosed by Rexilius because it would reduce the amounted of shipped LNG at the well site, which would reduce transportation costs, etc., for implementing a gas lift method. 

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knight (US 20190120029 A1), in view of Landry (US 20050061396 A1), further in view of Romer (US 20170107811 A1), further in view of Pollack (US 20060080973 A1), further in view of Crossley (US 20080210432 A1).

Regarding claim 7, Knight as modified is silent on receiving the combined fluid on an offshore platform, and then using at least a portion of the combined fluid as fuel for equipment onboard the offshore platform.  
	Pollack teaches receiving the combined fluid on an offshore platform (Fig 1, Paras 0011 and 0014, Figs 2 and 4 are alternate views of Figure 1. FSRU 16 is moored at an offshore platform 20. Turret 20 is reasonably construed as an offshore platform. Also, as seen in Figure 4, turret 20 (not specifically labelled, but seen) is used to facilitate the injection of gas and receipt of subterranean fluid. The examiner notes that the claim does not require any store of storage and/or processing of the fluid, merely, generic receipt which includes a mere passing presence of the produced subterranean fluid (the combined fluid as a modification to Knight)). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Knight as modified by having the offshore platform structure as disclosed by Pollack because Pollack teaches the use of the turret/offshore platform as a means for mooring/securing the FSRU 16 to the seafloor (Fig 1-2, via lines 26) and directly mooring an FSRU 16 to the seafloor “is usually not satisfactory in shallow depths (e.g. less than about 70 meters). In shallow depths, drifting of the floating structure tends to lift the entire length of chain 26 off the sea floor” (Para 0024). In this case, Pollack’s offshore platform is an 
Knight as modified is silent on and then using at least a portion of the combined fluid as fuel for equipment onboard the offshore platform.  
Crossley teaches using at least a portion of the combined fluid as fuel for equipment onboard the offshore platform (Fig 5, Para 0075, “the surface gas 162 is delivered to the floating vessel, where it is gathered and used as a fuel source for power generators.” As seen in Fig 5, generators 156 are on the offshore platform, which is the facility which immediately receives the subterranean fluids and connects to the subterranean well.).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Knight as modified by using at least a portion of the combined fluid as fuel for equipment onboard the offshore platform and its accompanying methods as disclosed by Crossley because it would reduce the need for the importation of fuel and/or alternative energy sources which can add expenses to well production operations.

Regarding claim 8, Knight as modified further teaches treating the combined fluid prior to use as fuel (Para 0075 of Crossley, the fluid is treated by utilizing a separator 160 to separate produced liquids and gas from one another. Only the gas is used from the well suggesting that separation must occur prior to its used as a fuel. Similarly, Knight also teaches in Para 0027, “Once it has returned to the surface, the pressurized, regasified natural gas injected into the well can be separated from the produced liquids”).  

Regarding claim 9, Knight as modified further teaches wherein treating the combined fluid further comprises: separating the combined fluid into gas and liquid (Para 0075 of Crossley, the fluid is treated by utilizing a separator 160 to separate produced liquids and gas from one another. Only the gas is used from the well suggesting that separation must occur prior to its used as a fuel. Similarly, Knight also teaches in Para 0027, “Once it has returned to the surface, the pressurized, regasified natural gas injected into the well can be separated from the produced liquids”. The examiner notes that a specific order of steps is not required for this limitation). 
	Knight as presently modified is silent on treating the gas with sweetening, dehydration, export compression or a combination thereof. 
	Pollack teaches treating the gas with sweetening, dehydration, export compression or a combination thereof (Para 0023, “the gas is passed through the dehydration unit 142”). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Knight by treating the gas with dehydration as disclosed by Pollack because “wet gas is very corrosive” (Para 0023 of Pollack).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached typically 7:30am-5pm EST, alternate Fridays off.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WASEEM MOORAD can be reached on 571-270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/THEODORE N YAO/Examiner, Art Unit 3676